Citation Nr: 18100253
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-15 287
DATE:	April 2, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	1
 
ORDER
Entitlement to an initial rating of 20 percent, but no higher, for status postoperative repair of the left shoulder with residual impingement and residual scar is granted.
Entitlement to an increased rating for intervertebral disc syndrome (previously rated as thoracic spine spondylosis, T6 to T10, interior wedging T6 to T9, lumbar spine degenerative joint disease L3 to L4 and L5 to S1, facet joint arthritis at L5 to S1, thoracolumbar strain and lumbar hyperlordosis), rated 10 percent from January 4, 2009 and 20 percent from March 9, 2016 is denied.
Entitlement to a separate 10 percent rating for right lower extremity radiculopathy due to service-connected intervertebral disc syndrome (IVDS), effective March 9, 2016, is granted.
Entitlement to a separate 10 percent rating for left lower extremity radiculopathy due to service-connected IVDS, effective March 9, 2016, is granted.
Entitlement to an initial rating in excess of 10 percent for hypertension is denied.  

FINDINGS OF FACT
1. The Veterans left shoulder disability has been manifested by painful motion, with motion limited above shoulder level and without ankylosis, malunion of the humerus or recurrent dislocations with frequent episodes.
2. Prior to March 9, 2016 the Veterans lumbar spine disability is manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees.
3. From March 9, 2016 the Veterans lumbar spine disability is manifested by pain and limitation of motion with forward flexion greater than 30 degrees.
4. From March 9, 2016 the Veterans lumbar spine disability was productive of neurologic impairment of the bilateral lower extremities that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.
5. The Veterans hypertension is not manifested by diastolic pressure predominantly greater than 110 or systolic pressure predominantly greater than 200.
CONCLUSIONS OF LAW
1. The criteria for an initial disability rating of 20 percent, but no higher, for status postoperative repair of the left shoulder with residual impingement and residual scar have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5024, 5201 (2017).
2. Prior to March 9, 2016 the criteria for a rating in excess of 10 percent for the Veterans lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).
3. From March 9, 2016 the criteria for a rating in excess of 20 percent for the Veterans lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).
4. From March 9, 2016, the criteria for the assignment of a separate 10 percent rating for radiculopathy of the right lower extremity, associated with the lumbar spine disability, have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.124a; Diagnostic Code 8520 (2017).
5. From March 9, 2016, the criteria for the assignment of a separate 10 percent rating for radiculopathy of the left lower extremity, associated with the lumbar spine disability, have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.124a; Diagnostic Code 8520 (2017).
6. The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from November 1999 to January 2009.
In June 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
A March 2016 rating decision increased the Veterans lumbar spine disability rating to 20 percent effective, effective March 9, 2016.  As a higher rating for this disability may be assignable and the claimant is presumed to seek the maximum available benefit, the claim for a higher rating for the lumbar spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
In October 2015 the Board of Veterans Appeals (Board) remanded the issues on appeal for additional development and a new Department of Veterans Affairs (VA) examination.  The issues have now been returned to the Board for appellate review.
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

 
1. Left Shoulder Disability
The Veterans left shoulder disability is evaluated under Diagnostic Code 5024, which instructs that diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  38 C.F.R. § 4.71a.  In this instance, limitation of motion of the shoulder is evaluated under Diagnostic Code 5201.  Id.
As noted below, the Veteran has painful motion of the shoulder.  It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  In this case, the minimal compensable rating for limitation of motion of the shoulder is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Hence, a 20 percent rating is warranted.  
As the Veteran is right hand dominant, to warrant a higher rating for the left shoulder disability the evidence would need to show limitation of motion to 25 degrees from the side.  Id.  During the September 2008 VA examination the Veteran reported symptoms of stiffness, lack of endurance, and fatigability.  The examiner reported the Veteran does not have weakness, swelling, heat, redness, giving way, locking and dislocation.  The Veteran reported constant pain in the left shoulder, and that the pain travels to the paracervical area.  He reported painful squeezing, burning, aching, oppressing and sharp and sticking sensations.  The examiner reported that pain is elicited by physical activity and relieved by rest and medication.  The examiner reported the Veteran has impaired reaching, pushing, pulling, and heavy lifting and carrying.  On examination the left shoulder exhibited tenderness, no signs of edema, effusion, weakness, redness, heat and guarding of movement.  There was no subluxation.  Range of motion was limited to 125 degrees in flexion and abduction, 75 degrees in external and internal rotation.  Left shoulder joint function was additionally limited after repetitive use by pain, fatigue, lack of endurance and lack of endurance causes the major functional impact.  Joint function was not additionally limited after repetitive use by weakness and incoordination.  The examiner reported that additional limitation resulted in a limitation in abduction and flexion of 10 degrees.  
September 2008 private treatment imaging results reflect normal alignment of the acromioclavicular joint and glenohumeral joint.  The treatment provider reported that there was no evidence of fracture or other structural abnormalities.  The impression was perarticular osteopenia; no other significant findings.  None of the other medical evidence reflects that the Veterans left shoulder results in limitation of motion to 25 degrees from side.
A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, during the June 2015 Board hearing the Veteran testified that his shoulder creaks, cracks, and pops and that he cannot lift his shoulder over his head.  The Veterans description does not reflect that his shoulder disability more nearly approximates a higher disability rating. 
The Board has also considered a separate rating based on the Veterans left shoulder scars.  During the September 2008 VA examination and the June 2015 Board hearing the Veteran reported no problems with the scars.  The Veteran has three identical arthroscopy scars each measuring two centimeters by one centimeter.  The scars each have hypopigmentation of less than six square inches and do not exhibit tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  The scars have no functional impact.  Thus, a separate rating is not warranted.    

As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  
 
2. Lumbar Spine Disability
The Veterans lumbar spine disability is evaluated under Diagnostic Code 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  
Prior to March 9, 2016 to warrant a higher rating for the lumbar spine disability the evidence would need to demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  From March 9, 2016 to warrant a higher rating for the lumbar spine disability the evidence would need to demonstrate ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less.  Id.  
During the September 2008 VA examination the Veteran reported stiffness and semi paralysis for up to 45 minutes after each episode.  The Veteran denied numbness, loss of bladder and bowel control.  He reported constant mid and low back pain that travels to the right hip and bilateral lower extremities.  The pain is elicited by physical activity and relieved by rest and medication.  He reported that the disability has not resulted in any incapacitation.  The examiner reported the disability results in limitation in prolonged sitting, standing, walking, bending and heavy lifting.  Examination revealed no evidence of radiating pain on movement or muscle spasm and no ankylosis of the lumbar spine.  Range of motion measurements were as follows:  flexion to 90 degrees, extension to 25 degrees, right and left lateral flexion and right and left rotation to 30 degrees.  The examiner reported additional limitation after repetitive use as pain, fatigue and lack of endurance.  The examiner reported additional limitation by 10 degrees in flexion and extension.  He reported symmetry of spinal motion with normal curves of the spine and no sign of intervertebral disc syndrome with chronic and permanent nerve root involvement. 
During the March 2016 VA examination the Veteran reported increased pain with activities such as carrying heavy items and that afterwards he has to rest for several hours.  Forward flexion was limited to 40 degrees; extension, right lateral and left lateral flexion were limited to 10 degrees; and right and left lateral rotation were limited to 20 degrees.  The examiner reported pain causes additional functional loss.  The Veteran was unable to perform repetitive use testing due to pain.  The examiner reported that the examination was not conducted immediately after repetitive use over time, but that the examination was medically consistent with the Veterans statement describing functional loss with repetitive use over time.  The examiner reported that there was no ankylosis of the spine.  He reported the Veteran does have IVDS, but reported the Veteran has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. 
Prior to March 9, 2016 none of the medical evidence reflects forward flexion of the Veterans spine was limited to 60 degrees; or, the combined range of motion of the thoracolumbar spine was less than 120 degrees.  The September 2008 examiner reported the examiner did not have muscle spasm and there was no evidence of guarding severe enough to result in an abnormal gait or abnormal spinal contour.  After March 9, 2016 none of the other medical evidence reflects that the Veterans spine is ankylosed or that he has ever had flexion limited to 30 degrees or less.
As noted above, the Veteran is competent to attest to things he experiences through his senses, such as pain.  See Jandreau, 492 F.3d 1372.  During the June 2015 Board hearing the Veteran testified that he had problems moving his lower back and bending over to do work.   The Veteran has stated his lumbar spine disability results in pain, stiffness, and limitations with prolonged sitting, standing, walking, bending and heavy lifting and carrying.  VA treatment records reflect that the Veteran uses a hard mattress, heat, and back strengthening exercises for his back pain.  The lay statements do not indicate that the Veterans lumbar spine disability warrants a higher rating during any period on appeal.  
The Board considered whether a higher rating was warranted for the Veterans IVDS.  The Veteran was diagnosed with IVDS during the March 2016 VA examination, however, the examiner reported that the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Thus, a higher rating is not warranted.  38 C.F.R. § 4.71a. 
The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, instructs to evaluate any objective neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  In this case, the only neurological disability associated with the spinal condition shown is radiculopathy. 
For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.
Here, the Board finds that separate ratings for the Veterans radiculopathy of both lower extremities, secondary to his IVDS, are warranted beginning March 9, 2016.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 8520.  The Veteran was diagnosed with bilateral lower extremity radiculopathy of the sciatic nerve at his March 2016 VA examination.  The examiner classified the radiculopathy as mild. The examination findings also support a finding of no more than mild radiculopathy.  The Veteran reported moderate constant pain in the lower extremities and mild and moderate numbness and paresthesias and/or dysthesias of the lower extremities.  Treatment records are not in conflict with these findings. 
Based on the foregoing, the Board concludes that ratings for radiculopathy of each lower extremity are warranted beginning March 9, 2016, with each extremity rated at 10 percent from that date.
As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  
 
3. Hypertension
The Veterans hypertension is rated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  To warrant a higher 20 percent rating the evidence needs to demonstrate diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. 
During the September 2008 VA examination the Veteran reported no symptoms or functional impairment attributable to hypertension.  Blood pressure readings were 140/90, 140/92, and 140/92. The examiner noted that the Veteran took medications.  
Treatment records throughout the period on appeal reflect diastolic pressures ranged from 88 to 118, although generally below 110, and systolic pressures ranging from approximately 136 to 160, although generally below 160.  In June 2015, the Veteran testified that VA treatment records indicated that his blood pressure had been around 180/120; however, the Board is unable to corroborate these assertions in the records.
Upon review, the Board finds that a 10 percent disability rating, but no higher, is warranted for hypertension.  In that regard, the Board notes that the Veterans diastolic pressure occasionally ranged near or above 110, and that he required medication to control his pressures.  The Board cannot find, however, that a rating in excess of 10 percent is warranted, even considering the Veterans reports of higher blood pressure readings.  Even taking these reports into account, the evidence does not demonstrate diastolic pressures predominantly 110 or more, or any systolic pressures over 200.  The VA examiner noted only that the Veterans hypertension was controlled and did not affect his ability to work.  Accordingly, the Board cannot find that a disability rating in excess of 10 percent is warranted. 
In reaching these conclusions, the Board has considered the assertions of the Veteran as to his symptomatology and the severity of his conditions, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examination and medical treatment reports, which duly considered the Veterans subjective symptoms and do not show limitation of function approximating the criteria for a higher rating. 
As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  
Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 
REMANDED ISSUE
Service connection for obstructive sleep apnea is remanded for additional development.  In an April 2015 statement the Veteran asserted that his chronic obstructive sleep apnea was caused by his service-connected traumatic brain injury (TBI).  He asserted that the TBI has caused damages in his brain function which have affected his autonomic breathing process, thus being a causal and/or contributory factor to his diagnosed sleep apnea.  The March 2016 VA examiner provided a thorough opinion with respect to whether the Veterans sleep apnea began in service.  However, there is no opinion of record as to whether the sleep apnea is caused or aggravated by the service-connected TBI.  Accordingly, remand for a medical opinion is necessary. 
The matter is REMANDED for the following action:
1. The claims file should be sent to an appropriate examiner.  After review of the claims file the examiner is asked to provide an opinion as to:
(a) Whether it is at least as likely as not (50 percent probability or greater) that the sleep apnea is etiologically related to the Veterans military service; and if not,
(b) Whether it is as at least as likely as not (50 percent probability or greater) that the Veterans sleep apnea is (i) caused or (ii) worsened (aggravated) by his service-connected TBI.  
The need for an examination is left to the discretion of the examiner.  A rationale should be provided for any opinion offered as the Board is precluded from making any medical findings.
2.  After completing the above action, and any other development deemed necessary, the claim must be         re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

